      Case 1:17-cv-08043-RA-KNF Document 108
                                         107 Filed 06/14/21
                                                   06/11/21 Page 1 of 2




                                                                           Application granted. The Clerk of Court is
MICHAEL G. O’NEILL                                                         respectfully directed to replace Marian
ATTORNEY AT LAW                                                            Tase with "Cornia Bogaciu, Administratrix
                                                                           of the Estate of Marian Tase" as Plaintiff
                                                                           in this action, and to amend the case
                                                    June 11, 2021
                                                                           caption accordingly.
                                                                           No later than July 14, 2021, the parties
                                                                           shall submit a joint status update
Hon. Ronnie Abrams
United States District Judge                                               regarding the payment of interest.
40 Foley Square                                                            SO ORDERED.
New York, NY 10007

               Re:    Passante et al. v. Makkos et al.
                      17 Civ. 8043 (RA)                                    ______________________
                                                                           Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                                         June 14, 2021
       I represent the plaintiffs. I am pleased to report that Letters of Administration have
now been issued for the estate of plaintiff Marian Tase. A copy of the Letters is attached.
      Accordingly, this letter represents plaintiffs' motion under Rule 25(a)(1) to substitute the
Administratrix, Corina Bogaciu, in the place of Mr. Tase and to amend the caption to read:
               Mario Passante, Carmine Colasanto, Goran Stanic, Corina Bogaciu,
               Administratrix of the Estate of Marian Tase, Tarquino Reyes, Namgyal Bhutia,
               Erhlembat Dorjsuren and Gaetano Lisco,
                                                           Plaintiffs,
                               - against -
               Thomas Makkos, Madison Global, LLC, and Nello Balan,
                                                           Defendants.
All principal payments due under the settlement have been made, and all that remains is the
payment of interest as agreed upon. I have made a proposal in that regard to counsel for
defendants and hopefully we can have that resolved promptly. Accordingly, I request that the
Court retain jurisdiction over this matter in the event that an application regarding interest
need be made.


                                                     Respectfully yours,




     30 VESEY STREET•NEW YORK•NEW YORK•10007•(212) 581-0990•DARROW@ONEILLAW.COM
                      Case 1:17-cv-08043-RA-KNF Document 108
                                                         107 Filed 06/14/21
                                                                   06/11/21 Page 2 of 2

                               Surrogate's Court of the County of New York
Whereas, a decree has been entered b y this court directing the issuance to you o f LETTERS O F
ADMINISTRATION, upon your qualifying, according to law.

Now, therefore, you are hereby authorized to administer the estate of said deceased subject to the jurisdiction
and the supervision of this court.

                                                                                                           File #: 2020-1807
Name of Decedent:                      Marian Tase                                                         Date of Death: 11-16-2019
Domicile:                              County of New York

Type of Letters Issued:                LETTERS OF ADMINISTRATION

Fiduciary Appointed:                   Corina Bogaciu
Limitations: None
THESE LETTERS, granted pursuant to a decree entered by the court, authorize and empower the
above-named fiduciary or fiduciaries to perform all acts requisite to the proper administration and disposition
of the estate/trust of the Decedent in accordance with the laws of New York State, subject to the limitations
and restrictions, if any, as set forth above.

Dated: May 10, 2021                                                            IN TESTIMONY WHEREOF, the seal of the New York County
                                                                               Surrogate's Court has been affixed.
                                                                               WITNESS, Hon Nora S. Anderson, Judge of the New York
                                                                               County Surrogate's Court




                                                                                                         Diana Sanabria, Chief Clerk
                                     These Letters are Not Valid Without the Raised Seal of the New York County Surrogate's Coun

NOTICE: Attention is called to the provision of Sec. 11-1.6 of Estates, Powers and Trusts law and Sec. 719 of the Surrogate's Courts Procedure Act, which makes it a
misdemeanor and a cause for removal for a fiduciary to deposit or invest estate funds in his individual account or name. All funds must be deposited in the name of
the fiduciary and to the credit of the estate. Sec 708 and Sec 711 of the Surrogate's Court Procedure Act provide that if the address of the fiduciary changes they shall
promptly notify the court of the new address and that failure to do so within thirty (30) days after such change may result in the suspension or revocation of letters.
